1 4Q & FY 2009 Earnings - transforming investment into future value 4Q and Full Year Earnings Conference Call February 18, 2010 EXHIBIT 2 4Q & FY 2009 Earnings Certain statements contained herein, regarding matters that are not historical facts, are forward-lookingstatements (as defined in the Private Securities Litigation Reform Act of 1995). These include statementsregarding management’s intentions, plans, beliefs, expectations or forecasts for the future. Such forward-looking statements are based on the Corporation’s expectations and involve risks and uncertainties;consequently, actual results may differ materially from those expressed or implied in the statements.Such risks and uncertainties include, but are not limited to, general economic conditions, legislative andregulatory changes, changes in demand for electricity and other products and services, unanticipatedweather conditions, changes in accounting principles, policies or guidelines, and other economic,competitive, governmental, and technological factors affecting the operations, timing, markets, products,services and prices of the Corporation’s subsidiaries. The foregoing and other factors are discussed andshould be reviewed in the Corporation’s most recent Annual Report on Form 10-K and other subsequentperiodic filings with the Securities and Exchange Commission. Forward-looking statements includedherein speak only as of the date hereof and the Corporation undertakes no obligation to revise or updatesuch statements to reflect events or circumstances after the date hereof or to reflect the occurrence ofunanticipated events or circumstances. Important Note to Investors James Torgerson President and Chief Executive Officer Richard Nicholas Executive Vice President and Chief Financial Officer 3 4Q & FY 2009 Earnings 2009 consolidated earnings of $54.3 million, or $1.94 per share, compared to $48.1million, or $1.92 per share in 2008 4Q ’09 consolidated earnings of $6.7 million, or $0.22 per share, compared to $8.7million, or $0.35 per share, in 4Q ’08 ØNet income grew by approximately 13%, resulting in favorable earnings of $0.02 per sharecompared to 2008; including $0.21 per share earnings dilution from May 2009 equityoffering »Decoupling adjustment provided Commission-determined distribution revenue requirement »Controlled operating costs »Earned slightly above allowed distribution return on equity »Transmission net income growth - higher rate base and equity capitalization ØSuccessfully managed through a tumultuous year in the capital markets »Issued 4.6M shares of common stock in May 2009, raising $91.4M net proceeds »Refinanced/remarketed $153.5M of long-term debt in 2009 »Completed GenConn $534M project and equity bridge loan financing in April Full Year & 4Q 2009 Financial Results - Summary 4 4Q & FY 2009 Earnings Quarter Ended December 31, Year Ended December 31, 2009 2008 Difference 2009 2008 Difference UI Distribution, CTA* and Other 1.4 $ 3.0 $ (1.6) $ 31.7 $ 27.4 $ 4.3 $ Transmission 6.1 6.7 (0.6) 25.3 23.7 1.6 Total UI Net Income 7.5 $ 9.7 $ (2.2) $ 57.0 $ 51.1 $ 5.9 $ UIL Corporate (0.8) (0.9) 0.1 (2.6) (2.7) 0.1 Total Continuing Operations 6.7 $ 8.8 $ (2.1) $ 54.4 $ 48.4 $ 6.0 $ Discontinued Operations - Xcelecom - (0.1) 0.1 (0.1) (0.3) 0.2 Total Net Income 6.7 $ 8.7 $ (2.0) $ 54.3 $ 48.1 $ 6.2 $ Average Shares Outstanding - Basic 30.0 25.2 4.8 28.0 25.1 2.9 EPS 0.22 $ 0.35 $ (0.13) $ 1.94 $ 1.92 $ 0.02 $ The dilutive effect of the May 2009 issuance of an additional 4,600,000 shares of common stock in the fourth quarter and full year of 2009 was $0.07 per share and $0.21 per share, respectively. * Competitive Transition Assessment 4Q & Full Year 2009 Financial Results 5 4Q & FY 2009 Earnings ØSuccessfully managed O&M expense intotal for the year ØDecoupling adjustment provided DPUC-determined revenue requirement ØRegulatory true up items includeadjustments made in 2008 that did notoccur in 2009 ØUncollectible expense was lower and aportion was allocated to GenerationServices Charge ØPension & postretirement expenseunfavorable variance primarily due tonegative impact of the financial marketson pension and postretirement assets.Such cost increases were fully recoverable Transmission - growth in net income ØEarning on higher rate base and equity capitalization Quarter Ended Year Ended December 31, 2009 December 31, 2009 Favorable/(Unfavorable) ($M) vs. vs. Operating Revenues Decoupling adjustment (0.7) $ 3.2 $ Regulatory true up items 2.2 6.3 Distribution rates & pricing 2.6 4.1 Sales volume (0.6) (5.9) Operation and Maintenance (O&M) Expense Customer service - allocated (0.9) 0.3 Uncollectibles 0.8 4.1 Outside services and other expense (2.1) 1.6 Pension & postretirement (1.6) (7.0) Other (1.3) (2.4) Distribution, CTA & Other Net Income variance (1.6) $ 4.3 $ 2009 Earnings Details Compared to the Same Periods in 2008 Distribution, CTA & Other 6 4Q & FY 2009 Earnings * Covenant debt calculation includes total debt plus lease obligations and guarantees * Covenant requirement - not greater than 65% for both UIL & UI Solid Liquidity Position Enabling Future Growth ØSuccessful equity issuance in 2009 ØNo plans to issue additional equity before the end of 2010 ØUnrestricted cash and temporary investments of $15.3M as of 12/31/09 ØYear-end 2009 debt covenant ratios* of 56% and 53%, for UIL & UI,respectively ØNo short-term borrowings outstanding under $175M credit facility as of12/31/09 7 4Q & FY 2009 Earnings Liquidity outlook ØUIL &
